Citation Nr: 0844890	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-11 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include a bipolar disorder and 
schizophrenia. 

2.  Entitlement to service connection for a personality 
disorder or attention deficit disorder. 

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service in the Air Force from May 1966 
to December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah.  The veteran's disagreement with these rating decisions 
led to this appeal.

The procedural history of this appeal is somewhat complex and 
is summarized as follows.  A July 2003 rating decision denied 
service connection for a bipolar disorder, "schophelia," 
and attention deficit disorder.  The Board considers the 
claim for "schophelia" to have been intended to be a claim 
for schizophrenia.  The veteran filed a document entitled 
"notice of appeal" in December 2003, in which the veteran 
indicated a desire for appellate review.  See 38 C.F.R. 
§ 20.201.  The RO sent the veteran a January 2004 letter 
requesting clarification of the notice of disagreement.  The 
RO noted that the veteran did not specify which issue he was 
appealing.  

The veteran was specifically informed that if he did not 
respond within 60 days of the letter, he would need to file a 
new notice of disagreement.  In a March 2004 letter, the RO 
wrote that the veteran had not responded, and as the RO found 
the December 2003 notice of disagreement invalid, informed 
the veteran that the RO would not take further action on the 
appeal.  The veteran did not file another notice of 
disagreement within a year of the July 2003 rating decision.  
See 38 C.F.R. § 20.302.

The Board highlights that the July 2003 rating decision was 
the only denial of compensation benefits of file at that 
time.  Further, the rating decision listed the claim as one 
issue, with the three acquired psychiatric diagnoses listed 
in one line and discussed in the same one paragraph denial.  

The veteran filed a claim for entitlement to service 
connection for PTSD in April 2005.  The RO denied the claim 
for entitlement to service connection for PTSD in an August 
2005 rating decision. 

In a January 2006 letter, the veteran discussed the issue of 
an overpayment.  At the end of the letter, the veteran wrote:  
"I again renew my request for a hearing in your office on 
the ground that a key substantial portion of my disability 
was in fact MILITARY SERVICE RELATED."  Although filed 
within a year of the April 2005 denial of service connection 
for PTSD, the RO construed this language as a request to 
reopen the claim for service connection and not a notice of 
disagreement.  In an April 2006 rating decision, the RO again 
denied service connection for PTSD.  In this rating decision, 
the RO noted that the claim was reopened, but did not discuss 
what evidence was considered new and material.  The veteran 
filed a July 2006 notice of disagreement.  

In an October 2006 statement of the case, the RO re-
characterized the issue as service connection for acquired 
psychiatric disorder to include PTSD, bipolar disorder, 
schizophrenia, and attention deficit disorder.  In the 
statement of the case, the RO did not discuss whether the 
previous claim had been reopened nor provide copies of VA 
regulations regarding the reopening of previously denied 
claims.

After review of the preceding procedural history, the Board 
finds that the December 2003 notice of disagreement was 
valid.  As indicated above, although the RO found that the 
veteran did not specify which issues he was appealing, the 
July 2003 rating decision was the only rating decision of 
record at that time and listed the claim as one issue.  
Therefore, the December 2003 letter from the veteran entitled 
a notice of appeal was sufficient to indicate a desire for 
appellate review and was timely filed.  See 38 C.F.R. 
§ 20.302.  Thus, this rating decision denying the claims for 
service connection for a bipolar disorder, schizophrenia and 
an attention deficit disorder did not become final (see 
38 U.S.C.A. § 7105) and they are currently in appellate 
status.   

Regarding the claim for service connection for PTSD, this 
issue was originally denied in an August 2005 rating 
decision.  Based on the veteran's January 2006 letter, the RO 
issued another rating decision in April 2006.  The RO 
considered a May 2006 letter from the veteran to be a notice 
of disagreement.  The Board finds that a July 2006 letter 
sufficiently reflects the veteran's intention to appeal the 
denial of service connection for PTSD.  See 38 C.F.R. 
§ 20.201.  These letters were received by the RO within one 
year of the original denial of service connection for PTSD.  
Therefore, the veteran timely filed a notice of disagreement 
to the August 2005 rating decision.  See 38 C.F.R. § 20.302.

The veteran testified before the undersigned Veterans Law 
Judge in July 2007.  A copy of the transcript of this hearing 
has been associated with the claims file.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The veteran had active service from May 1966 to December 
1966.

3.  The veteran was diagnosed as having a personality 
disorder in service; there is no evidence of aggravation of 
the constitutional or developmental abnormality by 
superimposed disease or injury.

4.  Attention deficit disorder is developmental in nature; 
there is no evidence of aggravation of the constitutional or 
developmental abnormality by superimposed disease or injury.

5.  A bipolar disorder and schizophrenia were not diagnosed 
until decades post-service; there is no competent evidence 
that links a current diagnosis of either disorder or any 
acquired psychiatric disability to service.

6.  The preponderance of the evidence is against a current 
diagnosis of PTSD that conforms to DSM-IV.


CONCLUSION OF LAW

1.  Service connection for an acquired psychiatric 
disability, to include a bipolar disorder and schizophrenia 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

2.  Service connection for a personality disorder or 
attention deficit disorder is not warranted.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303(c) (2008).

3.  Service connection for claimed PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The veteran was issued a letter in June 2003 regarding the 
issues of bipolar disorder, "schophelia" (schizophrenia), 
and attention deficit disorder.  In May 2005, the veteran was 
issued a letter regarding the issue of PTSD.  The veteran was 
informed about the information and evidence not of record 
that is necessary to substantiate his claim for service 
connection for an acquired psychiatric disability/PTSD; the 
information and evidence that VA will seek to provide; and 
the information and evidence the claimant is expected to 
provide.  In addition, the veteran was issued a March 2006 
notice regarding the evidence and information needed to 
establish disability ratings and effective dates, as outlined 
in Dingess.

With respect to the veteran's claim for service connection 
for PTSD based on an alleged in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  The RO has provided examples of such evidence, as 
well examples of behavior changes that may constitute 
credible evidence of the stressor.  38 C.F.R. § 3.304(f)(3).  
In any event, as explained below, the preponderance of the 
evidence is against a current diagnosis of PTSD.  Under these 
circumstances, there is no further duty to notify the veteran 
regarding his claimed PTSD based upon an alleged in-service 
personal assault 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2006 VCAA letter noted above was issued after the July 2003 
rating decision denying service connection for bipolar 
disorder, schizophrenia, and attention deficit disorder.   
The Board is cognizant of recent United States Court of 
Appeals for the Federal Circuit (Federal Circuit) decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Court, the burden shifts to VA to demonstrate that the error 
was not prejudicial.  The Federal Circuit reversed the Court 
of Appeals for Veterans Claims' holding that an appellant 
before the Court has the initial burden of demonstrating 
prejudice due to VA error involving: (1) providing notice of 
the parties' respective obligations to obtain the information 
and evidence necessary to substantiate the claim; (2) 
requesting that the claimant provide any pertinent evidence 
in the claimant's possession; and (3) failing to provide 
notice before a decision on the claim by the agency of 
original jurisdiction.  (Emphasis added.)  See also Simmons 
v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claims, as demonstrated by the 
October 2006 statement of the case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and re-
adjudicating the claim in the form of a statement of the case 
to cure timing of notification defect).  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes 
service medical records, personnel records, and VA medical 
records.  

There is evidence that the veteran is receiving disability 
benefits from the Social Security Administration (SSA).  The 
veteran has been advised by the RO of the type of evidence 
needed to substantiate his claims, including being informed 
to tell VA or give recent Social Security determinations.  
The veteran has not identified the SSA records as pertinent 
or relevant to any of his claims.  A personality disorder or 
attention deficit disorder is not a disability for VA 
compensation purposes.  38 C.F.R. § 3.303(c).  Regarding the 
issue of service connection for an acquired psychiatric 
disorder, to include a bipolar disorder and schizophrenia, 
there is no suggestion from the veteran, or anything in the 
record to otherwise suggest, that SSA records would contain a 
competent opinion relating to the contended causal 
relationship.  The preponderance of the psychiatric evidence 
is against a current diagnosis of PTSD.  

The claims file contains reports of VA psychiatric 
consultations and a VA psychiatric examination that appears 
to have been ordered pursuant to a claim for nonservice-
connected pension benefits.  Under VA regulations, the 
Secretary must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability; but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  See 38 C.F.R. § 3.159(c)(4); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the preponderance of the evidence, to include 
reports of VA psychiatric examinations performed in recent 
years, is against a current diagnosis of PTSD that conforms 
to the DSM-IV.  See 38 C.F.R. § 4.125.  Moreover, the veteran 
did not engage in combat and the evidence of record does not 
confirm an alleged in-service stressor.  Regarding the other 
claimed psychiatric disabilities, aside from the fact that 
personality disorders are not diseases for VA compensation 
purposes, an acquired psychiatric disorder is not apparent in 
the record until decades after service and there is no 
competent evidence that indicates a link between a current 
psychiatric diagnosis and any incident of service.  
Therefore, there is no duty to provide another VA examination 
or medical opinion.  See 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "In line of duty" 
means any injury incurred or aggravated during a period of 
active military service, unless such injury was the result of 
the veteran's own willful misconduct or, for claims filed 
after October 31, 1990, was the result of the veteran's abuse 
of alcohol or drugs.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 
3.1(m), 3.301.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Personality disorders which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, chronic psychoneurosis of long duration 
or other psychiatric symptomatology shown to have existed 
prior to service with the same manifestations during service, 
which were the basis of the service diagnosis, will be 
accepted as showing preservice origin.  Congenital or 
developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation. 38 C.F.R. § 3.303(c); see also 38 C.F.R. § 4.9.

Establishing service connection for PTSD requires:  
(1) Medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. §§ 
3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  
Diagnosis of mental disorders should conform to the DSM-IV.  
See 38 C.F.R. § 4.125.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  
Participation in combat, a determination that is to be made 
on a case-by-case basis, requires that a veteran personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); 
Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore 
v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App.  
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Hence, whether a stressor was of 
sufficient gravity to cause or support a diagnosis of post-
traumatic stress disorder is a question of fact for medical 
professionals and whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f)(3).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran contends that he has an acquired psychiatric 
disability attributable to service.  At the time of the July 
2007 hearing, the representative indicated that the veteran 
had a fear of dying due to the change from assignment to an 
electronics field to that of a military policeman during 
service.  The veteran indicated that being strip searched and 
having a body cavity search while imprisoned was also a 
stressor.  He further asserts that the problems he was having 
in service were early manifestations of his subsequently 
diagnosed psychiatric disorders.

The claims file includes record of the veteran's August 1966 
Special Court-Martial.  Review of the transcript of this 
proceeding reveals the veteran's testimony regarding being 
assigned to be a policeman and the role of this assignment in 
him going absent without leave (AWOL).

Service medical record include a copy of the November 1966 
psychiatric evaluation performed while the veteran was 
imprisoned during service.  The clinician noted that he had 
seen the veteran on several occasions.  The veteran appeared 
to have above-average intellectual ability and related fairly 
well through the interview, although there was a moderate 
amount of anxiety which did not decrease.  The clinician 
reported that the veteran's defenses were primarily those of 
rationalization, denial and projection, particularly as 
related to the veteran's "adamant demands on being released 
from the service."  The psychiatrist wrote that 
"[c]linically, there appears to be much underlying anxiety 
and fear of death and destruction which certainly accounts 
for much of the fear of the military."  Diagnosis was 
severe, chronic emotionally unstable personality manifested 
by passive aggressive behavior, immature thinking and 
behavior and psychosexual confusion, resentment of and marked 
hostility toward authority, difficulty in maintaining an 
emotional equilibrium in the face of real or imagined stress, 
minimal stress, moderate predisposition, moderate impairment.  
The psychiatrist indicated that the disorder existed prior to 
service and was not in the line of duty.

In a December 1966 Report of Medical Examination, completed 
at the time of separation from service, a clinician wrote 
that the veteran was "[n]ervous at present."  No acquired 
psychiatric disability diagnosis, however, was listed.  

In a January 1978 affidavit submitted in regard to the 
veteran's application to have his character of discharge 
upgraded, the veteran wrote that he "had a disagreement with 
the Air Force regarding career plans and went AWOL to change 
those plans" and that his "sole area of difficulty in the 
Air Force was career assignments."  In the decision of the 
Air Force Discharge Review Board, the Review Board documented 
that the veteran had been given a general discharge from 
service, after being sentenced to 3 months hard labor.  The 
Review Board noted that upon his admission interview into 
confinement, the veteran stated that he considered himself a 
"draft dodger."  The Review Board's conclusions included 
the findings that the "[e]vidence of record supports the 
belief that the [veteran} was unable, through no fault of his 
own, to fully adjust to the rigors of the military."  The 
Review Board concluded that the veteran's discharge should be 
changed to honorable.

The veteran underwent a VA psychiatric evaluation in July 
2003.  The veteran stated that he reported theft and sexual 
misconduct of superiors "while in the NAVY" (emphasis 
added) and was eventually discharged due to emotional 
instability.  The clinician found that a diagnosis of PTSD 
had to be ruled out, noting that the veteran had several 
symptoms of PTSD and that a diagnosis of schizophrenia had to 
be ruled out.

The veteran underwent a September 2003 VA psychiatric 
examination after filing a July 2003 pension claim.  The 
examiner outlined findings from review of the claims file.  
The examiner reported that the veteran remembered being 
promised that he could go into electronics but the veteran 
was forced to go into general training and eventually to air 
police school.  This caused the veteran to feel controlled, 
he became anxious and depressed and lost interest in his Air 
Force career.  The examiner reported that the veteran's 
energy was lower, concentration was worse, and he was 
generally agitated.  He went AWOL for a period of 28 days, 
eventually surrendering to officials and was eventually 
discharged.  The examiner wrote that after discharge the 
veteran's agitation, anxiety, and depression "all cleared 
up."

The veteran showed the examiner an article documenting the 
veteran's accusation against officials at a Navy Center of 
stealing from him after he accused them of misconduct, 
homosexual behavior, and drinking at work.  The examiner 
noted events from the veteran's childhood, including 
witnessing his father threaten to kill his mother with a 
rifle.  Diagnosis was schizoaffective disorder, bipolar type.

In a May 2005 PTSD questionnaire, the veteran wrote that as a 
prisoner in service he was subjected to continual mental 
harassment by a guard, including strip searches.

The veteran underwent a VA psychiatric evaluation in May 
2005.  The examiner noted the veteran's "struggles with the 
Navy."  The clinician indicated that the veteran's diagnosis 
remained in question, pending further evaluation.

A March 2005 VA treatment record reveals diagnosis of 
depression, and that diagnoses of bipolar disorder, 
schizophrenia, and PTSD had to be ruled out.

In a March 2005 VA psychiatric consultation, the veteran 
reported that was "fraudulently" enlisted in the Air Force.  
In an April 2005 VA psychiatric evaluation, which was a 
continuation of the March 2005 evaluation, a clinician 
indicated that it was difficult to assess for military 
related PTSD.  The clinician indicated that it appeared that 
the veteran's reported PTSD symptoms were below threshold for 
"DSV-IV" criteria for military related PTSD.  The clinician 
reviewed the criteria for PTSD.  The clinician indicated that 
further assessment was indicated to resolve whether the 
veteran met the full DSM-IV criteria for PTSD.  He indicated 
that review of the veteran's military records might be 
helpful.

Analysis

The Board finds that entitlement to service connection for an 
acquired psychiatric disability to include a bipolar disorder 
and schizophrenia; a personality disorder or attention 
deficit disorder, and PTSD is not warranted.

The record reveals that the veteran underwent psychiatric 
evaluation during service following going AWOL.  This 
evidence indicates that the veteran was noted to have anxiety 
about death and his assignment to be a military policeman.  
The veteran, however, was diagnosed as having a personality 
disorder.  Personality disorders are not disabilities for VA 
compensation purposes.  As to attention deficit disorder, 
this condition is also characterized as a developmental 
disorder (see DSM-IV, (1994)).  Congenital or developmental 
defects may not be service-connected because they are not 
diseases or injuries under the law.  38 C.F.R. §§ 3.303(c), 
4.9; Beno v. Principi, 3 Vet. App. 439 (1992).  VA 
regulations specifically prohibit service connection for 
congenital defects unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90 (service connection may not 
be granted for defects of congenital, developmental or 
familial origin, unless the defect was subject to a 
superimposed disease or injury).  A defect is a structural or 
inherent abnormality or condition, which is more or less 
stationary in nature.  A disease may be defined as any 
deviation from or interruption of the normal structure or 
function of any part, organ, or system of the body that is 
manifested by a characteristic set of symptoms and signs and 
whose etiology, pathology, and prognosis may be known or 
unknown.  See VAOPGCPREC 1-85 (March 5, 1985) (reissued as 
VAOPGCPREC 82- 90.  There is no competent evidence that shows 
the veteran's personality disorder or an attention deficit 
disorder was subjected to an in-service superimposed disease 
or injury which created an additional disability. 

Regarding the claim for service connection for PTSD, the 
veteran has asserted that the assignment of being a military 
policeperson and incidents while imprisoned were his 
stressors.  The veteran has not asserted a combat stressor.  
The Board highlights that this current description of his 
stressors, which was made in conjunction with the current 
claim for compensation benefits, is inconsistent with his 
January 1978 affidavit outlined above which indicated he had 
a "disagreement with the Air Force regarding career plans 
and went AWOL to change those plans."

The Board finds that it is unnecessary to further consider 
whether there is a corroborated stressor, as there is no 
confirmed PTSD diagnosis.  While there is medical evidence 
indicating that a diagnosis of PTSD had to be ruled out, and 
in the most recent evidence, the clinician indicated 
additional evaluation was warranted, to include review of the 
claims file, the claims file already contains a thorough VA 
psychiatric examination conducted after review of the claims 
file.  The September 2003 examination report indicates that 
the veteran was interviewed for over two hours.  Diagnosis at 
that time was schizoaffective disorder, bipolar type.  The 
examiner did not provide any indication that the veteran had 
PTSD.  As the record contains this thorough examination that 
was conducted with benefit of review of the claims file, and 
subsequent examinations did not show that the veteran met all 
of the criteria for a diagnosis of PTSD, the Board finds that 
a remand for another examination is not warranted.  The 
clinicians completing the later dated psychiatric records did 
not appear to be aware of this VA psychiatric examination.  
There is no evidence that additional evaluation has been 
completed.  

Without a confirmed diagnosis of PTSD, entitlement to service 
connection for PTSD must be denied.  Service connection 
requires a confirmed diagnosis.  See 38 C.F.R. § 4.125; see 
also Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Regarding the claims for service connection for a bipolar 
disorder and schizophrenia, the Board notes that the record 
contains current diagnoses of acquired psychiatric 
disabilities.  There are medical records of file that discuss 
the affect of the veteran's Navy work and the veteran has 
asserted, in part, that events that took place while employed 
by the Navy contributed to his current psychiatric 
disabilities.  The veteran's employment with the Navy, 
however, was as a civilian and there is no evidence that the 
veteran had active service with the Navy.  Therefore, events 
that took place during this period are not for service 
connection.  See generally 38 C.F.R. § 3.303.

The veteran and his representative allege that the symptoms 
in service were early manifestations of the current acquired 
psychiatric disabilities.  There is no medical or psychiatric 
evidence; however, that links these diagnoses to the 
veteran's service.  As noted, personality disorders are not 
diseases or injuries within the meaning of applicable 
legislation.  See 38 C.F.R. § 3.303(c).  While service 
connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury, 
there is no medical evidence that such occurred here.  See 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. 
Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. 
App. 513, 514-15 (1993).  In addition, although the 
separation examination noted that the veteran was 
"nervous," this is a symptom and not a diagnosis of a 
disability.  

The veteran has asserted that he has a psychiatric disability 
attributable to service.  The veteran, however, has not been 
shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation of these psychiatric 
disabilities.  Accordingly, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In summation, the Board finds that the veteran was diagnosed 
as having a personality disorder in service but there is no 
evidence of aggravation of the constitutional or 
developmental abnormality by superimposed disease or injury. 
Attention deficit disorder is developmental in nature and 
there is no competent evidence that links a current diagnosis 
of such to any incident of service.  A bipolar disorder and 
schizophrenia were not diagnosed until decades post-service 
and there is no competent evidence that links a current 
diagnosis of either disorder or any acquired psychiatric 
disability to service.  The preponderance of the evidence is 
against a current diagnosis of PTSD that conforms to DSM-IV.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
entitlement to service connection for an acquired psychiatric 
disability to include a bipolar disorder and schizophrenia; a 
personality disorder or  attention deficit disorder; and 
PTSD.  As the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not applicable 
and the veteran's claims must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).


ORDER

Service connection for an acquired psychiatric disability, to 
include a bipolar disorder and schizophrenia is denied. 

Service connection for a personality disorder or attention 
deficit disorder is denied.  

Service connection for PTSD is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


